NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3111-20

IN THE MATTER OF THE
ESTATE OF WARREN A.
THECKSTON, deceased.
________________________

                Submitted September 12, 2022 – Decided September 26, 2022

                Before Judges Currier and Bishop-Thompson.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Camden County, Docket No.
                CP-0179-2020.

                James M. Theckston, appellant pro se.

                Thatcher Passarella, PC, attorneys for respondent
                Jacqueline Sherriton (Steven T. Passarella, of counsel
                and on the brief).

PER CURIAM
      This appeal arises out of a family dispute concerning the transfer of

property. James M. Theckston (James),1 son of decedent Warren A. Theckston,

appeals the May 21, 2021 Chancery Division order granting summary judgment

to Jacqueline Sherriton (Jacqueline), decedent's daughter, and dismissing

James's complaint. We affirm.

      We summarize the facts from the motion record in a light most favorable

to James as the non-moving party. R. 4:46-2(c); Brill v. Guardian Life Ins. Co.

of Am., 142 N.J. 520, 540 (1995).       On November 26, 2019, Warren died

intestate. At the time of his death, Warren had four children: James, Jacqueline,

Dorothy Passini, and Theresa Theckston.2 James was estranged from his father

for approximately fifteen years.

      Prior to his death, Warren owned three properties in Gloucester City, New

Jersey.     In November 2019, deeds to the Gloucester City properties were

completed at the direction of and in Warren's presence while he was in the

hospital.     The three deeds were then signed, witnessed, notarized, and



1
  We refer to the parties by their first names to avoid any confusion caused by
their common last name. No disrespect is intended.
2
  Prior to her father's death, Theresa was diagnosed with cancer. She passed
away on March 11, 2020, and is survived by her daughter, Katherine Bradley.


                                                                           A-3111-20
                                       2
transferred to Jacqueline based on Warren's intention to have funds available to

care for Theresa and Katherine. The notary who executed the deeds in the

hospital testified during his deposition that Warren was "alert and aware" when

the three deeds were signed. The notary also testified that he "perceived no

coercion or persuasion by other parties."

      The three deeds identified the notary as the preparer of the deeds. Both

Jacqueline and the notary acknowledged that his name was mistakenly printed

as the preparer of the deeds. Due to this mistake, and uncertain if the deeds

would be accepted for recording, Jacqueline spoke to her siblings about signing

renunciations and disclaimers. James, Dorothy, and Theresa signed disclaimers

on December 7, 2019. Thereafter, on December 12, 2019, the deeds were

accepted by the Camden County Clerk's office and subsequently recorded.

      On July 10, 2020, James filed a complaint and order to show cause

alleging: (1) his disclaimer was forged and obtained by fraud in the inducement;

(2) the deeds were procured by undue influence; and (3) Warren lacked the

mental capacity to sign the deeds.

      In April 2021, Jacqueline filed a motion for summary judgment.

Following oral argument on May 21, 2021, the motion judge granted the motion

and dismissed James's complaint with prejudice.       In a comprehensive oral


                                                                          A-3111-20
                                       3
opinion, the motion judge recounted the procedural history and facts pertinent

to the motion. The motion judge found that there were no genuine issues of

material fact and concluded there was no evidence to suggest the deeds were

forged or procured by undue influence.        While acknowledging the close

relationship between Warren and Jacqueline, the motion judge determined

"there was nothing suspicious in the circumstances surrounding the execution of

those documents, especially given the testimony from the notary who was not

connected to these people and not connected to [Jacqueline]." Moreover, the

judge found that the record did not support a finding that Warren lacked the

mental capacity to sign the deeds. Lastly, the motion judge found the disclaimer

was valid and enforceable. This appeal followed.

      The following issue are presented:

            POINT I

            The disclaimer is not enforceable because Jacqueline
            fraudulently induced petitioner into signing it.

            POINT II

            Summary Judgment Should Not Be Granted as Ample
            Evidence on the Record Exists to Set Aside the Deeds.




                                                                          A-3111-20
                                       4
            POINT III

            Petitioner's relationship with his father has nothing to
            do with whether the deeds [were] recorded by
            Respondent.

            POINT IV

            MISSING WILL

            POINT V

            DISCLAIMER

            POINT VI

            DEEDS

            POINT VII

            FATHERS WISHES/INTENTIONS

            POINT VIII

            DISAGREEMENT – ALLOCATION OF ESTATE
            FUNDS

            POINT IX

            IMPORTANT STATUS UPDATE

      I.    Summary Judgment Standard

      We review a trial court's grant of summary judgment de novo, "applying

the same standard as the trial court." State v. Anderson, 248 N.J. 53, 67 (2021)



                                                                          A-3111-20
                                       5
(quoting Woytas v. Greenwood Tree Experts, Inc., 237 N.J. 501, 511 (2019)).

As noted by our Supreme Court

            By that standard, summary judgment should be granted
            "when 'the pleadings, depositions, answers to
            interrogatories and admissions on file, together with the
            affidavits, if any, show that there is no genuine issue as
            to any material fact challenged and that the moving
            party is entitled to a judgment or order as a matter of
            law.'"

            [Woytas, 237 N.J. at 511 (quoting Brill, 142 N.J. at
            528-29).]

"An issue of material fact is 'genuine only if, considering the burden of

persuasion at trial, the evidence submitted by the parties on the motion, together

with all legitimate inferences therefrom favoring the non-moving party, would

require submission of the issue to the trier of fact.'" Grande v. Saint Clare's

Health Sys., 230 N.J. 1, 24 (2017) (quoting Bhagat v. Bhagat, 217 N.J. 22, 38

(2014)).

      II.   Validity and Enforceability of the Disclaimer

      James's renunciation of the three properties is governed by N.J.S.A. 3B:9-

2 and -3. N.J.S.A. 3B:9-2 provides

            Any person who is an heir, or a devisee or beneficiary
            under a will or testamentary trust, or appointee under a
            power of appointment exercised by a will or
            testamentary trust, including a person succeeding to a
            disclaimed interest, may disclaim in whole or in part

                                                                            A-3111-20
                                        6
              any property or interest therein, including a future
              interest, by delivering and filing a disclaimer under this
              chapter.

Pursuant to the statute, such a disclaimer must be in writing, signed, and

acknowledged by the person repudiating their interest.

      A valid disclaimer must "(1) describe the property, interest, power or

discretion disclaimed; (2) if the property interest disclaimed is real property,

identify the municipality and county in which the real property is situated; and

(3) declare the disclaimer and the extent thereof." N.J.S.A. 3B:9-3(a).

      We find James's argument that the disclaimer is invalid and unenforceable

unavailing.      It is undisputed that James signed a written document

acknowledging his renunciation of the three properties.              The two-page

disclaimer contained clear and concise language identifying James as a

beneficiary of Warren's estate and listing the Gloucester City properties in the

estate.   The document likewise clearly provided James's disclaimer of his

interest in Warren's estate.     James's self-serving statements related to not

obtaining legal advice or reading the disclaimer and consuming alcohol prior to

signing the disclaimer are insufficient to overcome a motion for summary

judgment. Miller v. Bank of Am. Home Loan Servicing, L.P., 439 N.J. Super.

540, 551 (App. Div. 2015).


                                                                            A-3111-20
                                          7
      Equally unavailing is James's groundless argument that the deed was

forged. As correctly noted by the motion judge, James failed to present any

expert evidence to support these claims so as to create a genuine issue of material

fact. See Ridge at Back Brook, LLC v. Klenert, 437 N.J. Super. 90, 97-98 (App.

Div. 2014) (holding "[b]ald assertions are not capable of either supporting or

defeating summary judgment").

      III.   Decedent's Capacity to Transfer Deeds

      We next address James's argument claiming the motion judge erred when

he found Warren had the capacity to execute the three deed transfers. There is

a rebuttable presumption that Warren was of sound mind and competent when

he executed the deeds. See Haynes v. First Nat'l Bank of N.J., 87 N.J. 163, 175-

76 (1981). "[T]he burden of establishing a lack of [] capacity is upon the one

who challenges its existence . . . [and] must be [proven] by clear and convincing

evidence." In re Estate of Hoover, 21 N.J. Super. 323, 325 (App. Div. 1952).

      As a general principle, "a very low degree of mental capacity" is required

to execute a deed. In re Will of Liebl, 260 N.J. Super. 519, 524 (App. Div.

1992). To determine whether a decedent had capacity, we must consider if

[decedent] was able to "comprehend the property he [was] about to dispose of;

the natural objects of [his] bounty; the meaning of the business in which he [was]


                                                                             A-3111-20
                                        8
engaged; the relation of each of these factors to the others, and the distribution

that is made by the will." In re Livingston's Will, 5 N.J. 65, 73 (1950). Capacity

[was] tested at the time of execution of the deed. Id. at 76.

      We find no merit in James's argument that Warren lacked the capacity to

sign and transfer the deeds because he was hospitalized. The motion record is

devoid of any facts establishing Warren lacked mental capacity. It is undisputed

that Warren was aware of and comprehended the effect of signing the deeds.

James's argument is unsupported by any medical documents or testimony that

Warrant's health issues rendered him medically and mentally incapable of

conveying his intentions and later signing the deeds. See Klenert, 437 Super. at

497-98.

      IV.   Lack of Undue Influence

      James bears the burden of proving undue influence. Generally,

            Undue influence is a mental, moral, or physical
            exertion of a kind and quality that destroys the free will
            of the testator by preventing that person from following
            the dictates of his or her own mind as it relates to the
            disposition of assets, generally by means of a will or
            inter vivos transfer . . . .

            [In re Estate of Folcher, 224 N.J. 496, 512 (2016)
            (alteration in original) (quoting In re Estate of
            Stockdale, 196 N.J. 275, 302-03 (2008)).]



                                                                            A-3111-20
                                        9
"It denotes conduct that causes the testator to accept 'the domination or influence

of another' rather than follow his . . . wishes." Stockdale, 196 N.J. at 303.

      The motion record does not support James's claim of undue influence. As

the motion judge stated, there was nothing "suspicious in the circumstances

surrounding the execution of the [deeds and power of attorney], especially given

the testimony from the notary who was not connected to these people and not

connected to [decedent]." James's contention that daily phone contact between

the decedent and Jacqueline in addition to frequent visits when they both lived

in Florida constituted a "confidential relationship" is insufficient to establish

undue influence.     While family relationships often constitute confidential

relationships, however, "the mere existence of family ties does not create . . . a

confidential relationship[,]" and a confidential relationship "does not exist

'where the parties deal on terms of equality,' even though they are, the same

time, family members[.]" Estate of Ostlund v. Ostlund, 391 N.J. Super. 390,

401-02 (App. Div. 2007) (quoting Stroming v. Stroming, 12 N.J. Super. 217,

224 (App. Div. 1951)).

      Based on our review of the motion record and applicable law, we discern

no legal basis to the judge's well-reasoned legal conclusion in granting summary

judgment. James has presented no arguments on appeal that would persuade us


                                                                             A-3111-20
                                       10
to disturb the motion judge's sound ruling, which was supported by sufficient

credible evidence in the record. See Rova Farms Resort, Inc. v. Investors Ins.

Co. of Am., 65 N.J. 474 (1974).

      To the extent we have not addressed any of James's remaining arguments,

we conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-3111-20
                                      11